Citation Nr: 9912963	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-50 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus at L5-S1 of the lumbosacral spine, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a right knee sprain.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of an acromioclavicular joint separation of the 
left shoulder.

4.  Entitlement to an increased (compensable) evaluation for 
uveitis of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
August 1995.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO).  

The RO determined that claim for service connection for 
positive PPD reaction for tuberculosis was not well grounded, 
and denied entitlement to increased evaluations for herniated 
nucleus pulposus at L5-S1 of the lumbosacral spine, a right 
knee sprain, residuals of an acromioclavicular joint 
separation of the left shoulder, and uveitis of the right 
eye.

The veteran filed a timely notice of disagreement with the 
May 1996 rating decision and a statement of the case was 
issued by the RO in September 1996.  In November 1996, the RO 
received a VA Form 9 from the veteran.  The veteran addressed 
the denials of entitlement to increased evaluations for the 
disabilities at issue; however, the veteran did not indicate 
that he was filing an appeal with respect to the issue of 
entitlement to service connection for positive PPD reaction 
for tuberculosis.  

Accordingly, the Board has construed the issues for appellate 
review as limited to those reported on the title page.  





FINDING OF FACT

The veteran failed to report, without good cause, for VA 
joint and spine examinations scheduled in March 1997 and VA 
joint, spine, and visual examinations scheduled in September 
1998; such re-examinations were scheduled for the purpose of 
evaluating the veteran's claims for an increased evaluations 
and the evidence of record is not adequate for evaluating the 
service-connected herniated nucleus pulposus at L5-S1 of the 
lumbosacral spine, right knee sprain, residuals of an 
acromioclavicular joint separation of the left shoulder, and 
uveitis of the right eye.


CONCLUSIONS OF LAW

1.  The claim for an increased evaluation for herniated 
nucleus pulposus at L5-S1 of the lumbosacral spine is denied 
for failure to report for a scheduled VA medical examination.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655 (1998). 

2.  The claim for an increased evaluation for right knee 
sprain is denied for failure to report for a scheduled VA 
medical examination.  38 U.S.C.A. § 501 (West 1991); 38 
C.F.R. § 3.655 (1998). 

3.  The claim for an increased evaluation for residuals of an 
acromioclavicular joint separation of the left shoulder is 
denied for failure to report for a scheduled VA medical 
examination.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 
3.655 (1998). 

4.  The claim for an increased evaluation for uveitis of the 
right eye is denied for failure to report for a scheduled VA 
medical examination.  38 U.S.C.A. § 501 (West 1991); 38 
C.F.R. § 3.655 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that in cases where the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). 

Review of the record reveals that the veteran underwent a VA 
general medical examination and a VA visual examination in 
February 1996.  The February 1996 VA general medical 
examination report indicates that range of motion of the 
right knee was not reported.  Also, the examiner did not 
report the degree of the functional loss due to the right 
knee, lumbosacral spine and left shoulder disabilities.  

The RO scheduled the veteran for VA joint and spine 
examinations in March 1997 and September 1998.  The veteran 
did not report to the re-examinations.  The March 1997 and 
September 1998 VA joint and spine examination were scheduled 
in order to perform X-ray examination of the left shoulder, 
right knee, and lumbosacral spine disabilities and to 
evaluate the functional limitations caused by these 
disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Review of the record further reveals that the veteran 
underwent VA visual examinations in February 1996 and January 
1997.  The RO scheduled the veteran to undergo another VA 
visual examination in September 1998, so that the Goldman 
Bowl test would be performed to determine the degree of 
visual impairment.  The veteran failed to report to the 
September 1998 VA visual re-examination.  

The Board points out that in March 1998, after the veteran 
failed to report to the January 1997 VA examinations, the RO 
issued a supplemental statement of the case to the veteran 
which set forth the provisions of 38 C.F.R. § 3.655, failure 
to report for Department of Veterans Affairs examination. 





Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  38 
C.F.R. § 3.655(a)(b) (1998).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Id.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id. 

VA records show that the veteran failed to report to the VA 
joint and spine examinations scheduled in March 1997 and the 
VA spine, joints, and visual examinations scheduled in 
September 1998.  The reason for the failure to report was not 
noted.  The veteran did not provide good cause for his 
failure to report.  

As noted above, in March 1998, the veteran was notified of 
the consequences of the failure to report to a VA examination 
or re-examination.  The Board finds that the VA re-
examinations are necessary to evaluate the level of 
impairment of the veteran's right knee, lumbosacral spine, 
left shoulder and right eye disabilities.  Since the veteran 
has not provided good cause of his failure to report to the 
scheduled examination, the claims are denied.  38 C.F.R. § 
3.655 (1998).  

The Board also finds that the RO has fulfilled its duty to 
assist the veteran in the development of his claim by 
requesting additional supporting information from him in 
January 1997 and by scheduling the VA examinations in March 
1997 and September 1998.  Olson v. Principi, 3 Vet. App. 480, 
482-83 (1992).  

In the January 1997 letter, the RO requested the veteran to 
submit additional information regarding his claims, including 
the names and addresses of any health care providers who have 
treated him for his claimed disabilities.  The veteran did 
not respond to this request.  The RO also scheduled the 
veteran for a hearing before the RO in April 1997.  The 
veteran failed to report to the hearing.  

The duty to assist is not a one-way street.  A claimant must 
do more than passively wait for assistance when he or she has 
information essential to the claim in order to trigger the 
duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board finds that the RO was diligent in its attempt to 
obtain additional information regarding the claims and to 
afford the veteran a hearing before the RO, but to no avail.  
The Board also finds that the RO has fulfilled its duty to 
assist the veteran in the development of his claims.


ORDER

Entitlement to increased evaluations for herniated nucleus 
pulposus at L5-S1 of the lumbosacral spine, right knee 
sprain, residuals of an acromioclavicular joint separation of 
the left shoulder, and uveitis of the right eye is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

